Citation Nr: 0707396	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-22 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic residuals 
of tuberculosis.

2.  Entitlement to service connection for a chronic skin 
disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel





INTRODUCTION

The veteran had approximately 21 years of active military 
service from August 1968 through December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran indicated on his July 2003 VA Form 9 that he 
wished to testify at a Board hearing.  A Travel Board hearing 
was scheduled for January 2005 and the veteran was provided 
notice of this hearing in November 2004 and December 2004.  
However, the veteran failed to report to the scheduled 
hearing and failed to explain his absence.  The veteran 
subsequently requested another hearing, which was scheduled 
for December 2006, but he also failed to appear to that 
hearing.  Therefore, the Board considers the veteran's 
hearing requests to be withdrawn.  See 38 C.F.R. § 20.704 
(2006).

In March 2005 and August 2006, the Board remanded the case 
for further development.

The issue of service connection for a chronic skin disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had two positive purified protein derivative 
(PPD) tests while on active duty; follow-up chest x-rays were 
normal, and there was no diagnosis of active tuberculosis 
recorded in the service medical records.

2.  A positive PPD test does not constitute evidence of past 
or present active tuberculosis; tuberculosis was not 
diagnosed during service, within the first three years after 
service, or at any time thereafter.


CONCLUSION OF LAW

Tuberculosis, or residuals thereof, was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.371, 3.374 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in letters dated in October 2002 and 
March 2005.  Collectively, these letters informed the veteran 
to send any evidence pertinent to his claim that he has in 
his possession, informed him of the evidence required to 
substantiate the claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, records from the VA Medical Centers in Dublin, and 
Carl Vinson, as well as records from Winn Army Community 
Hospital, and Arrowhead Clinic.  All obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and neither 
he nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

By a March 2006 letter, the veteran was advised as to how VA 
determines disability ratings and effective dates, as 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Legal Criteria - Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).  If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Tuberculosis may be presumed to have been incurred during 
active military service if manifest to a degree of 10 percent 
within three years after termination of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2006).  Evidence of activity on 
comparative study of X-ray films showing pulmonary 
tuberculosis within the 3-year presumptive period provided by 
section 3.307(a)(3) will be taken as establishing service 
connection for active pulmonary tuberculosis subsequently 
diagnosed by approved methods.  38 C.F.R. § 3.371(a).

A diagnosis of pulmonary tuberculosis will be acceptable only 
when provided in: (1) service department records; (2) VA 
medical records of examination, observation or treatment; or 
(3) private physician records on the basis of that 
physician's examination, observation or treatment of the 
veteran and where the diagnosis is confirmed by acceptable 
clinical, x- ray or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment.  38 C.F.R. § 3.374 (2006); 
Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992).

The Board notes that the objective evidence of record fails 
to show that the veteran has ever had active tuberculosis 
disease, either during service or within three years 
following service.  In fact, there is no evidence showing 
that the veteran has ever been diagnosed with tuberculosis.  
Chest x-rays taken both during service and post-service show 
no evidence of pulmonary tuberculosis.  In the absence of 
evidence of current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (service connection 
requires medical evidence showing that the veteran has the 
claimed disability).

The veteran had two positive PPD tests during service, in 
August 1978 and December 1986.  However, a positive PPD test 
is not itself a disability; rather it is a laboratory finding 
used in exploring a possible diagnosis of tuberculosis; 
purified protein derivative examination is used to test for 
exposure to Mycobacterium tuberculosis.  See DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1687, 1756 (28th ed. 1994).  
Thus, service connection cannot be granted based solely on a 
showing of a PPD skin test during service.  

Although the veteran contends that he has tuberculosis which 
is related to his period of military service, the Board notes 
that the veteran's opinion as to medical matters is without 
probative value because he, as a layperson, is not competent 
to establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In sum, the Board reiterates that a positive PPD test is 
merely a laboratory finding, and not a "disability" for 
which VA compensation benefits may be awarded.  Further, 
tuberculosis, as a disease entity, has not been clinically 
shown.  Consequently, service connection for tuberculosis is 
not warranted.  As such, the preponderance of the evidence is 
against the claim for service connection for tuberculosis, 
and the benefit-of-the-doubt doctrine is not for application 
in the instant case.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Service connection claim for chronic residuals of 
tuberculosis is denied.


REMAND

The Board finds that further development is necessary with 
regard to the veteran's service connection claim for a 
chronic skin disability.  In March 2005, the Board remanded 
the case in order to ascertain the etiology of any currently 
diagnosed chronic skin disability.  In June 2005, the veteran 
underwent a VA examination of the skin and was diagnosed with 
tinea versicolor.  The examiner concluded that the veteran's 
current skin disability is not related to his military 
service.  In arriving at such opinion, the examiner stated 
that the veteran's service medical records do not show that 
he was ever diagnosed with a fungal infection.  However, as 
pointed out in the prior remand, an August 1982 service 
examination report shows a diagnosis of tinea versicolor of 
the trunk, in pertinent part.  Further review of the service 
medical records shows an-service diagnosis of athlete's foot, 
rendered in November 1977.  Since it appears that the June 
2005 VA examiner overlooked these records, the Board finds 
that another etiology opinion is necessary, taking into 
account all evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should return the veteran's 
claims folder to the VA examiner who 
conducted the June 2005 examination of the 
skin.  The examiner should review the 
entire claims folder, to include the 
service medical records dated in November 
1977 and August 1982, and determine 
whether there is a 50 percent probability 
or greater that the current tinea 
versicolor was incurred or aggravated in 
service.  Any opinion expressed by the 
examiner must be accompanied by a complete 
rationale.
2.  Following the above, the RO should re-
adjudicate the service connection claim 
for a chronic skin disability.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


